             Case 1:17-cr-00570-ALC Document 38 Filed 11/08/19 Page 1 of 1


                 THE NATURAL SAPIPIHIIIRE COMPANY
                           THE WORLD'S GREATEST COLLECTION OF NATURAL SAPPHIRES

Judge Andrew L. Carter Jr.
Thurgood Marshall                                                                  \~ c9)s,o (ALc.J
                                             USDCSDNY
United States Courthouse
                                             DOCUMENT
40 Foley Square                              ELECTRONICALLY FILED
New York, NY 10007                           DOC#:------,,---=-=-
                                             DA TE FILED: //.. 'K - / 'j
Dear Honorable Judge,

My name is Su Su Htay and I am the Office Manager at The Natural Sapphire Company. I have been
working with Michael Arnstein for 14 years and many of my colleagues have been working here for 5 years
and more.

Ithas been extremely oifficult for the business to function i-1.thout Michael's guidance antl·leadership. Our.. -- - - - .. ·
sales have gone down by 30%. Some employees have left; others we have had to let go. The banks are
closing our company accounts that are essential for day to day business and Michael is not able to sign
important documents for re-opening them. We are a small business, but we have over twenty employees
here and in Sri Lanka that dearly depend on our company.

He has always been a good leader for the business and has personally helped many of our employees
through hard times and the bad economy after 2007 and 2008. He would rather keep the company open
and pay our employees before his own mortgage. He regularly supports the local communities,
orphanages, schools, and charities in Sri Lanka and Burma, the sources of our sapphires. I am sure that
Michael has learned an extremely valuable and difficult lesson from this experience and will move forward
with a new outlook on life and business.

A number of my colleagues are lending their support for Michael and have signed below.

We hope you will consider Michael Arnstein as a candidate for an early release so he can return to his vital
leadership responsibilities and we can continue to support ourselves and our families. I know he will only
help lead us in a better direction.

We appreciate your time and consideration.

Thank you,




                                                                            7.o..w 7c.w - ~
                                                                            A\,.,:,.,, Lav • ~ ~
                                                                             !<ya..., 11tv '!url - /~t------::__
                                                                             (\lc,f-   s,-1:\/ - 1½.J--



                                    WWWTHEJ\:ATURALSAPPHIRECOMPANY.COM
           6 EAST 45TH STREET, 20TH FLOOR PENTHOUSE, NEW YORK, NY 10017 T 212 869.1165     F 212 869.5286
